Appellant was convicted of the offense of assault to murder without malice, and sentenced to three years in the penitentiary.
The record contains no bills of exception and no exception was filed to the court's charge. The State's evidence shows that appellant had become involved with a deputy constable at an eating place west of the City of Fort Worth at a late hour at night, which arose because of a claim by appellant and his companion that the officer owed them some money for farm work. Apparently this claim was several years old and was disputed. The officer told them that they were drunk and led them to the car where he testified that the appellant cursed and abused him, for which witness hit appellant with his pistol. At this time, both appellant and his companion were in the car preparing to drive away. They proceeded only a short distance when a shot was fired from the left side of the car, the position occupied by appellant. The bullet went in the direction of the officer but missed him, struck the ground and ricochetted, striking an innocent bystander, upon whom a serious wound was inflicted. Several witnesses testified to facts along this line. Appellant and his companion denied the shooting. However, they went into a side road, hid the pistol, and went to New Mexico. Something like a week later they returned and were arrested. A statement was made which directed officers to the hidden pistol, which was recovered and introduced in evidence.
We are not advised upon what grounds appellant seeks a reversal of his case. The evidence is sufficient to sustain the jury's verdict, and no question of law is presented for our consideration.
The judgment of the trial court is affirmed. *Page 428